fixing punishment is unconstitutional or the sentence is so unreasonably
                   disproportionate to the offense as to shock the conscience."        Blume v.
                   State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting CuIverson v.
                   State, 95 Nev. 433, 435, 596 P.2d 220, 221-22(1979)); see also Harmelin v.
                   Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining
                   that the Eighth Amendment does not require strict proportionality
                   between crime and sentence; it forbids only an extreme sentence that is
                   grossly disproportionate to the crime). The recommendation of the
                   Division of Parole and Probation has no binding effect on the courts.
                   Etcheuerry v. State, 107 Nev. 782, 786, 821 P.2d 350, 352 (1991).
                               At sentencing, the district court imposed a prison term of 24-
                   60 months, noting Johnson's lengthy criminal history and the fact that
                   Johnson had been revoked from parole and probation numerous times.
                   The sentence imposed is within the parameters provided by the relevant
                   statutes, see NRS 193.130(2)(c); NRS 453.401(1)(a), and Johnson does not
                   allege that those statutes are unconstitutional. We are not convinced that
                   the sentence imposed is so grossly disproportionate to the crime as to
                   constitute cruel and unusual punishment. Therefore, we
                               ORDER the judgment of conviction AFFIRMED.



                                                                      ,J.
                                           Hardesty


                                             ,J.
                   Douglas




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ea)
                cc: Hon. Douglas Smith, District Judge
                     Nguyen & Lay
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) )947A